ORDER
H.B. 1517 of the 1991 Legislative Assembly, codified as Chapter 326, ND Session Laws, Section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification by the Governor of a district court vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
c. the vacant office be abolished.
On May 30, 1991, the Supreme Court received notification from the Honorable George A. Sinner, Governor, that a vacancy at Linton will result from the resignation of the Honorable Larry M. Hatch as a judge of the district court on July 13, 1991. A Petition to relocate the vacant chamber from Linton to Bismarck was filed on May 31, 1991. A Hearing was held before the Honorable Douglas B. Heen, Surrogate Judge, sitting as a Hearing Officer, in Linton on July 9, 1991. The Supreme Court also held a hearing at Linton on July 30, 1991. Consultation with judges and attorneys of the South Central Judicial District took place in the Supreme Court Courtroom on July 31, 1991.
This order is based on the determination that the office is not necessary for effective judicial administration only when considered in the context of the reduction of the number of judges required by Section 27-05-01(2), N.D.C.C.
IT IS THEREFORE ORDERED, that this vacant office of District Judge at Linton be abolished.
/s/ Ralph J. Erickstad RALPH J. ERICKSTAD Chief Justice
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE Justice
/s/ H.F. Gierke III H.F. GIERKE III Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE Justice
/s/ Beryl J. Levine BERYL J. LEVINE Justice